Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed January 4th, 2021 has been entered. Claims 1-15 remain pending in the application. Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(f) interpretations previously set forth in the Non-Final Office Action mailed October 2nd, 2020. 
Drawings
The drawings are objected to because: 
In Figure 5A, element 130 is incorrectly pointing to the catheter hub when it should be pointing to the catheter tube. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Erskine (U.S
Patent No 6,582,402).
Regarding claim 1, Erskine discloses a safety catheter insertion device configured to automatically retract a needle cannula following insertion of a catheter assembly and to inhibit release of the catheter assembly from the safety catheter insertion device until the needle cannula has been automatically retracted for the purpose of inhibiting inadvertent needle sticks, the safety catheter insertion device comprising: a needle assembly including a needle cannula (needle 20, Fig. 9) having a sharpened distal tip and a proximal end operably coupled to a needle hub (needle hub 321, Figure 9); a needle housing assembly (barrel 330, Figure 9) configured to selectively house the sharpened distal tip of the needle assembly in a proximal position (Col. 6, lines 1-5), the needle housing assembly (barrel 330, Fig. 9) including one or more retention arms (latch 350 and shoulders 331, Fig. 9) constructed of a resilient material (as indicated by how latch 350 is urged toward the needle hub 321 when pigtail 361 passes over it therefore at least latch 350 is constructed of  a resilient material; col. 6, lines 1-5) and extending at an angle outwardly from an interior surface of the needle housing assembly (see Examiner Annotated Fig. 1 below); a spring (spring 40, Figure 9) positioned between the needle hub (needle hub 21, Fig. 9) and the needle housing (barrel 330, Fig. 9) and configured to bias the needle assembly to the proximal position (col. 6, lines 2-4); and an advancement arm (latch actuator 360, Figs. 

    PNG
    media_image1.png
    358
    359
    media_image1.png
    Greyscale


	Regarding claim 3, Erskine discloses all of claim 2 as previously discussed. Erskine further discloses the one or more retention arms (at least shoulders 331, Fig. 13) of the needle housing assembly (barrel 330, Fig. 9) are biased towards engagement with the one or more tabs (abutments 355, Fig. 13) of the needle hub (col. 5, lines 56-60). 
	Regarding claim 4, Erskine discloses all of claim 3 as previously discussed. Erskine further discloses the one or more tabs (pigtail 361, Fig. 9) of the advancement arm (latch actuator 350, Figs. 9-10) shift the one or more retention arms (latch 350 and shoulders 331, Fig. 9) of the needle housing assembly (barrel 330, Figs. 9) against their natural bias (original position prior to being urged toward needle hub 321) away from engagement (col. 6, lines 1-5) with the one or more tabs of the needle hub (abutments 355, Fig. 13). 
Regarding claim 6, Erskine discloses the spring mechanism is a 20compression spring (spring 40, Fig. 9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Erskine (U.S Patent No. 6,582,402) as applied to claim 1 above, and further in view of an alternate embodiment of Erskine (U.S Patent No. 6,582,402) or alternatively further in view of Wilson et al. (US 2011/0071469). 
Regarding claim 5, Erskine discloses all of claim 1 as previously described. Erskine further discloses the second position interaction between the one or more retention arms (latch 350 and shoulders 331, Fig. 9) of the needle housing assembly (barrel 330, Fig. 9) and the one or more tabs of the advancement arm (pigtail 361, Fig. 9). However, in the embodiment of Figures 9 and 10, Erskine does not explicitly disclose that interaction between the one or more retention arms (latch 350 and shoulders 331, Fig. 9) of the needle housing assembly and the one or more tabs of the advancement arm (pigtail 361, Fig. 9) inhibit further shifting of the advancement arm (latch actuator 360, Fig, 9) relative to the needle housing assembly (barrel 330, Fig. 9).
 In an alternate embodiment, Erskine teaches that in the second position (Fig. 8), 15interaction between the one or more retention arms (foot 252, Fig. 8) of the needle housing assembly (barrel 230, Fig. 8) and the advancement arm (rails 269, Fig. 8) inhibit further shifting of the advancement arm relative to the needle housing assembly. It is clear in Figure 8 that the advancement arm (rail 269, Fig. 8) could not shift back proximally, due to the obstruction by the retention arm (latch 250, Fig. 8) in the advancement arm’s path. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of figures 9 and 10 of Erskine to include the latch 350 returning to its original position following the passage of pigtail 361 which would obstruct latch actuator from shifting back proximally as taught by the embodiment of Fig. 8 of Erskine. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a 
Additionally, Wilson et al. discloses a locking mechanism that prevents the needle cannula from being retracted after extension. Retention arms (resilient legs 66, Fig. 13) of the needle housing assembly (housing 12, Fig. 1) interact with a shaft (shaft 16, Fig. 13), that moves proximally as the needle is retracted, the retention arms (resilient legs 66, Fig. 13) deforming as the shaft passes through and then snapping back towards their natural bias following passage of the shaft (Paragraph 0110, lines 3-6; Figure 13; 66). This forms a locking mechanism preventing the cannula from being extended or exposed after retraction. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified Erskine to incorporate the teachings of Wilson et al. by moving the retention arms (latch 350, Fig. 9) into a locking position after the passage of the advancement arm. One of ordinary skill in the art would have been motivated to make this modification in order to prevent re-exposure of the needle after retraction, preventing accidental needle-sticks, reuse and contamination (Wilson paragraphs 111-112). 
Claims 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Erskine (U.S Patent No. 6,582,402) as applied to claim 1 above, and further in view of an alternate embodiment of Erskine (U.S Patent No. 6,582,402).
Regarding claim 7, Erskine teaches all of claim 1 as previously discussed. However, Erskine does not disclose a catheter hub coupling portion of the advancement arm includes an abutment plate and hub grip shaped and sized to closely conform to an outer diameter of a catheter hub of the catheter assembly. 
In an alternate embodiment of Erskine, shown in Figure 2, Erskine discloses the catheter hub coupling portion of the advancement arm (shoulder 62, Fig. 2) includes an abutment plate and hub grip 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the embodiment of figures 9 and 10 to include the abutment plate and hub grip taught in Figure 2 to the end of latch actuator 360. One of ordinary skill in the art would have been motivated to make this modification to provide an alternate means of attachment between the advancement arm and catheter hub. Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.



    PNG
    media_image2.png
    358
    474
    media_image2.png
    Greyscale




Regarding claim 8, Erskine discloses all of claim 1, as previously discussed. However Erskine does not disclose the catheter hub coupling portion of the advancement arm includes a hub retention clip.
An embodiment of Erskine teaches that the catheter hub coupling portion of the advancement arm (latch actuator 260 and rails 269, Fig. 7 and Fig. 15) includes a hub retention clip (bulbous distal tip 201, Figure 15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the catheter insertion device of Erskine’s embodiment of Figures 9-10 with the catheter hub coupling portion of Erskine’s alternate embodiment by replacing hub coupling portion (where latch actuator 360 connects to catheter hub 11 shown in Fig. 9) with hub coupling portion 201 (Figure 15). One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing for automatic release of the catheter hub following needle retraction, eliminating unnecessary and cumbersome steps for the physician (col. 5, lines 30-52). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
The combination of Erskine and an alternate embodiment of Erskine of claim 8 will hereinafter be to as the combination of Erskine. 
Regarding claim 9, Erskine teaches the combination of claim 8, as previously discussed and that contact between the hub retention clip (bulbous distal tip 201, Fig. 15) and a catheter hub (catheter hub 211, Fig. 15) of the catheter assembly is maintained by the passage of the needle 10cannula through a portion of the hub retention clip (Col. 5, lines 44-50).

Regarding claim 11, Erskine discloses a safety catheter insertion device configured to automatically retract a needle cannula following insertion of a catheter assembly and to inhibit release of the catheter assembly from the safety catheter insertion device until the needle cannula has been automatically retracted for the purpose of inhibiting inadvertent needle sticks, the safety catheter insertion device comprising: a needle assembly including a needle cannula (needle 20, Figure 9-10) having a sharpened distal tip and a proximal end operably coupled to a needle hub (needle hub 321, Figure 9); a needle housing assembly (barrel 330, Figure 9) configured to selectively house the sharpened distal tip of the needle assembly in a proximal position (Figure 10), the needle housing assembly (barrel 330, Fig. 9) including one or more retention arms (latch 350 and shoulders 331, Fig. 9) constructed of a resilient material (as indicated by how latch 350 is urged toward the needle hub 321 when pigtail 361 passes over it therefore at least latch 350 is constructed of a resilient material; col. 6, lines 1-5) and extending at an angle outwardly from an interior surface of the needle housing assembly (see Examiner Annotated Fig. 1 above); a spring (spring 40, Figure 9) positioned between the needle hub (needle hub 21, Fig. 9) and the needle housing (barrel 330, Fig. 9) and configured to bias the needle assembly to the proximal position (col. 6, lines 2-4); and an advancement arm (latch actuator 360, Figs. 9-10)  slidably coupled to the needle housing assembly (barrel 330, Figure 9; see displacement of latch actuator 360 between Figs. 9 and 10); 
However the Erskine’s embodiment of Figs. 9 and 10 do not disclose a hub retention clip operably coupled to a distal portion of the advancement arm, wherein the advancement arm is configured to slide between a first position in which a portion of the needle cannula traverses through 
An alternate embodiment of Erskine teaches that the catheter hub coupling portion of the advancement arm (latch actuator 260 and rails, Fig. 7 and Fig. 15) includes a hub retention clip (bulbous distal tip 201, Figure 15) and wherein the advancement arm is configured to slide between a first position in which a portion of the needle cannula traverses through the hub retention clip to inhibit release of the catheter assembly from the safety catheter insertion device (col. 5, lines 40-45)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the catheter insertion device of Erskine’s embodiment of figures 9 and 10 with the catheter hub coupling portion of Erskine’s embodiment of figure 15 by replacing hub coupling portion (where latch actuator 360 connects to catheter hub 11 shown in Fig. 9) with hub coupling portion 201 (Figure 15) such that the advancement arm is configured to slide between a first position in which a portion of the needle cannula traverses through the hub retention clip to inhibit release of the catheter assembly from the safety catheter insertion device . One of ordinary skill in the art would have been motivated to make this modification for the purpose of allowing for automatic release of the catheter hub following needle retraction, eliminating unnecessary and cumbersome steps for the physician (col. 5, lines 30-52). Additionally, it has been held that combining two embodiments disclosed adjacent to each other in a prior art patent does not require a leap of inventiveness and involves only routine skill in the art, Boston Scientific v. Cordis Fed. Cir. 2009.
The combination of claim 11 of the two embodiments of Erskine will hereinafter be referred to as the combination of Erskine.
Regarding claim 12, the combination of Erskine teaches the invention of claim 11, further teaching the withdrawal of the needle 15cannula (needle 20, Fig. 4) to the proximal position (Figure 4) 
Regarding claim 13, the combination of Erskine teaches the invention of claim 11, further teaching  one or more tabs of the needle hub (abutments 355, Fig. 13) interlock with one or more retention arms (at least shoulders 331, Fig. 13) of the needle housing assembly (barrel 330, Fig. 9) to retain the needle assembly needle 40 and needle hub 321, Fig. 10) in a distal position against the bias of the spring mechanism (spring 40, Fig. 9) (col. 6, lines 1-6).
Regarding claim 14, the combination of Erskine teaches the invention of claim 13, further teaching one or more retention arms (at least shoulders 331, Fig. 13) of the needle housing assembly (barrel 330, Fig. 9) are biased towards engagement with the one or more tabs (abutments 355, Fig. 13) of the needle hub (col. 5, lines 56-60). 
Regarding claim 15, the combination of Erskine teaches the invention of claim 14, further teaching the one or more tabs (pigtail 361, Fig. 9) of the advancement arm (latch actuator 350, Figs. 9-10) shift the one or more retention arms (latch 350 and shoulders 331, Fig. 9) of the needle housing assembly (barrel 330, Figs. 9) against their natural bias (original position prior to being urged toward needle hub 321) away from engagement (col. 6, lines 1-5) with the one or more tabs of the needle hub (abutments 355, Fig. 13). 
Response to Arguments
 A new interpretation of Erskine is applied to the amended claims dated 1/4/2021 and therefore any of applicant’s arguments applicant had with regard to the prior interpretation of Erskine are moot. Please see above rejection of the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Isaacson (U.S 6,056,726) teaches a catheter insertion device with means for preventing separation of the catheter from the device until the needle (needle 12, Fig. 1) is transposed into a safety receptacle (safety receptacle 14, Fig. 6), which occurs automatically (see transition between Figs. 5 and 6). 
Harding et al. (U.S 2010/0191189) teaches a catheter and introducer needle assembly with a needle shield, including a resilient spring clip which connects the needle shield (needle shield 40, Fig. 47) to the catheter hub (hub 24, Fig. 47), preventing release of the catheter hub from the needle shield until the needle (needle 31, Fig. 47) has been withdrawn into the needle shield (see transition between Figs. 47 and 48). 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH ZAGORIN whose telephone number is (571)272-0878.  The examiner can normally be reached on Monday-Thursday 8:00 AM - 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SARAH ZAGORIN/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783